department of the treasury internal_revenue_service washington d c 015220-dollar_figure tax_exempt_and_government_entities_division mar uniform issue list legend taxpayer a plan plane account d financial_institution e amount amount dear this is in response to your request dated date as supplemented by correspondence received on date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from plan totaling amount and a distribution from plan c totaling amount taxpayer a asserts that his failure to accomplish a direct_rollover of amount and amount was due to a misunderstanding that account d was an ira taxpayer a participated in plan b a profit sharing plan and plan c a defined_benefit_plan which were maintained by his former employer in late he received notification that plan b and plan c were being terminated taxpayer a also received participant distribution election forms regarding the disposition of his account under plan b and his benefit under plan c on each of these forms taxpayer a elected a direct_rollover of his entire vested_accrued_benefit on the forms taxpayer a identified account d as the name of the ira or retirement_plan to which the assets should be directly rolled over on date amount was directly transferred by plan b to account d and on date amount was directly transferred by plan c to account d however account d maintained by financial_institution e was a non-ira account as reflected on the participant distribution election forms taxpayer a believed that he had directly rolled over amount sec_1 and into an ira account account d was labeled a retirement fund account and taxpayer a had previously had an ira maintained with financial_institution e taxpayer a received the form sec_1 099-r for the year that identified the distributions as direct rollovers when taxpayer a received a form_1 099-div for a dividend distribution from account d he realized his mistake and promptly requested a waiver from the service in his request taxpayer a provided documentation showing that amount and amount have not been used for any other purpose based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount from plan b and the distribution of amount from plan c with respect to your ruling requests sec_401 a of the code provides the qualification rules applicable to retirement plans set up by employers exclusively to benefit their employees and their beneficiaries sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees' trust described in sec_401 a of the code which is exempt from tax under sec_501 a shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified employees trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of ' ot5220l2 the property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code provides generally that sec_402 c shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made-- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 a and c any distribution which is made upon hardship of the employee sec_402 of the code provides that the transfer of an amount equal to any portion of the proceeds from the sale of property received in the distribution shall be treated as the transfer of property received in the distribution sec_402 of the code provides that the excess of the fair_market_value of property on sale over its fair_market_value on distribution shall be treated as property received in the distribution sec_402 of the code provides that no gain_or_loss shall be recognized on any sale described in subparagraph a to the extent that an amount equal to the proceeds is transferred pursuant to paragraph sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 a and vi an annuity_contract described in sec_403 sec_402 of the code provides for a written explanation to recipients of distributions eligible for rollover treatment sec_402 provides in pertinent part that the plan_administrator of any plan shall within a reasonable period of time before making an eligible_rollover_distribution provide a written explanation to the recipient of the provisions under which the recipient may have the distribution directly transferred to an eligible_retirement_plan and of the provisions under which the distribution will not be subject_to tax if transferred to an eligible_retirement_plan within days after the date on which the recipient received the distribution sec_401 a of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1 a -1 of the federal_income_tax regulations regulations question answer -3 provides generally that a direct_rollover that satisfies sec_401 a of the code is an eligible_rollover_distribution that is paid directly to an eligible_retirement_plan for the benefit of the distributee a direct_rollover may be accomplished by any reasonable means of direct payment to an eligible_retirement_plan reasonable means of direct payment include for example a wire transfer or the mailing of a check to the eligible_retirement_plan sec_1 a -1 of the regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 i r s provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a support his assertion that the failure to accomplish a direct_rollover of amount and amount was due to a misunderstanding that account d was an ira taxpayer a clearly intended a direct_rollover of his retirement savings into an ira therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount ' and amount provided all other requirements of sec_402 except the 60-day requirement will be met with respect to the contributions of amount and amount to an ira amount and amount will be considered rollover_contributions within the meaning of sec_402 this letter_ruling is based on the assumption that plan b and plan c are qualified_plans under sec_401 a of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to sincerely yours a- carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
